Title: From George Washington to George Clinton, 30 October 1782
From: Washington, George
To: Clinton, George


                  
                     sir
                     Head Quarters Newburgh 30th Octo. 1782
                  
                  I have the honor to inform your Excellency, that in makg the general Arrangements of Winter Cantonments for the Army, & in consequence of your representations, One Regiment has been allotted to the Defence of the Northern frontiers of your State—Colo. Olney, with the Rhode Island Regiment, is ordered to repair to Albany—and the two New Hampshire Regiments will join the Army, who are takg their Hutting Ground in the Neighbourhood of N.Windsor.
                  This One Regiment which is a strong one, with the State Troops under Colo. Willets command, I fancy, will be fully sufficient to keep up the necessary Defence of the Winter, & to calm the Apprehensions of the Inhabitants—My Lord Stirling will remain, during the Winter, in his present Command.  I have the Honor to be With Great Respect & Esteem sir Your Excellency’s Most Obedient Servant
                  
                     Go: Washington
                     
                  
               